Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7174 Page 1 of 6




 1
      PANAKOS LAW, APC
 2    Aaron D. Sadock (SBN 282131)
      555 West Beech Street, Ste. 500
 3    San Diego, California 92101
      Telephone: (619) 800-0529
 4    Facsimile: (866) 365-4856
      Email: asadock@panakoslaw.com
 5
      RICHARD E. NAWRACAJ
 6    Law Offices of Richard E. Nawracaj
      155 N. Wacker Drive, Suite 4250
 7    Chicago, Illinois 60606
      Email: rich.nawracaj@nawracaj-law.com
 8
 9    Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC

10
                          UNITED STATES DISTRICT COURT
11
12                     SOUTHERN DISTRICT OF CALIFORNIA
13    ENSOURCE INVESTMENTS LLC, a             Case No.: 3:17-CV-00079-H-LL
      Delaware limited liability company,
14
                  Plaintiff,                  PLAINTIFF ENSOURCE
15    v.                                      INVESTMENTS LLC’S
16                                            MEMORANDUM OF COSTS
      THOMAS P. TATHAM, an
17    individual; MARK A. WILLIS, an          Date: March 24, 2020
      individual; PDP MANAGEMENT              Time: 11:00a.m.
18    GROUP, LLC, a Texas limited             Courtroom: 15A
19    liability company; TITLE ROVER,
      LLC, a Texas limited liability          Judgment Entered: February 19, 2020
20    company; BEYOND REVIEW, LLC,            Magistrate Judge: Hon. Linda Lopez
      a Texas limited liability company;      District Judge: Hon. Marilyn L. Huff
21
      IMAGE ENGINE, LLC, a Texas              Courtroom: 15A
22    limited liability company; WILLIS       Action filed: January 13, 2017
23    GROUP, LLC, a Texas limited
      liability company; and DOES 1-50,
24
                     Defendants.
25
26
27
28
           PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                   COSTS
                                      1             3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7175 Page 2 of 6




 1           Plaintiff Ensource Investments LLC hereby respectfully submits the
 2    following Memorandum of Costs in support of its Bill of Costs, pursuant to Local
 3    Rule 54.1(a):
 4    I.     INTRODUCTION
 5            On February 4, 2020, this action came before the Court for a jury trial with
 6    the Honorable Marilyn L. Huff presiding. The jury rendered a unanimous verdict
 7    on February 10, 2020. The jury found in favor of Plaintiff Ensource Investments
 8    LLC against Defendant Mark A. Willis on Plaintiff’s Rule 10b-5 Securities Act
 9    claim and awarded Plaintiff $205,000.00. The Clerk entered the judgment in this
10    matter on February 19, 2020 (Doc. No. 222).
11    II.    PLAINTIFF IS ENTITLED TO RECOVER COSTS
12           Federal Rule of Civil Procedure 54(d)(1) provides that costs, other than
13    attorney fees, should be allowed to the prevailing party except when a federal
14    statute provides otherwise. The “prevailing party” for purposes of Rule 54(d) is
15    generally the party in whose favor judgment is rendered. d’Hedouville v. Pioneer
16    Hotel Co. 552 F.2d 886, 896 (9th Cir. 1977). Rule 54(d)(1) creates a presumption
17    in favor of awarding costs to the prevailing party. Save Our Valley v. Sound
18    Transit 335 F.3d 932, 944 (9th Cir. 2003). As articulated by the U.S. Supreme
19    Court, a plaintiff “prevails” “when actual relief on the merits of his claim
20    materially alters the legal relationship between the parties by modifying the
21    defendant's behavior in a way that directly benefits the plaintiff.” Farrar v. Hobby,
22    506 U.S. 103, 111-12 (1992). “[A] material alteration of the legal relationship
23    occurs [when] the plaintiff becomes entitled to enforce a judgment, consent decree
24    or settlement against the defendant. In these situations, the legal relationship is
25    altered because the plaintiff can force the defendant to do something he otherwise
26    would not have to do.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1118 (9th Cir.
27    2000) (internal citation omitted).
28
            PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                    COSTS
                                       2             3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7176 Page 3 of 6




 1            Because judgment was entered in favor of Plaintiff, Plaintiff is the prevailing
 2    party and is entitled to an award of costs.
 3    III.    PLAINTIFF IS ENTITLED TO RECOVER THE FOLLOWING:
 4            Items properly considered as costs and which may be taxed as such include:
 5    “(1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded
 6    transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
 7    printing and witnesses; (4) Fees for exemplification and the costs of making copies
 8    of any materials where the copies are necessarily obtained for use in the case; (5)
 9    Docket fees under section 1923 of this title; (6) Compensation of court appointed
10    experts, compensation of interpreters, and salaries, fees, expenses, and costs of
11    special interpretation services under section 1828 of this title.” 28 U.S.C. § 1920.
12    Once it has been established that a certain item falls within the scope of section
13    1920, the power to tax such costs is qualified only by the requirement that they be
14    necessarily obtained for use in the case. Alflex Corp. v. Underwriters Laboratories,
15    Inc. 914 F.2d 175, 176-177 (9th Cir.1990). All items which Plaintiff is requesting
16    the assessment thereof were necessarily obtained for use in this case, and more
17    specifically, for obtaining judgment in its favor. Accordingly, Plaintiff’s requests
18    for costs are fair and reasonable.
19          A. COSTS FOR SERVICE OF PROCESS ARE TAXABLE
20            Pursuant to Local Civil Rule 54.1(b)(1), fees for service of process (whether
21    served by the United States Marshal or other persons authorized by Fed. R. Civ. P.
22    4) are allowable. “Costs for service of subpoenas are taxable as well as service of
23    summonses and complaints.” See L.R. 54.1(b)(1).
24            The following table identifies the service of process costs necessarily and
25    actually incurred in this case:
26    ///
27    ///
28
             PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                     COSTS
                                        3             3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7177 Page 4 of 6




 1      DATE             WITNESS                  DESCRIPTION                     COST
 2      1/26/17    Mark Willis              Service of Summons &                  $47.50
                                            Complaint
 3
        4/18/19    Joseph Haynes            Deposition subpoena                  $220.00
 4
        4/22/19    Susan Willard-Killen Deposition subpoena                      $235.00
 5
        5/24/19    Brent Stanley            Deposition subpoena                  $205.00
 6
                                                                  TOTAL          $707.50
 7
        B. COSTS FOR DEPOSITION TRANSCRIPTS ARE TAXABLE
 8
            Pursuant to Local Civil Rule 54.1(b)(3) and 28 U.S.C. § 1920(2), a
 9
      prevailing party is entitled to recover costs incurred in connection with taking
10
      depositions. These costs include “the cost of an original and one copy of any
11
      deposition (including videotaped depositions) necessarily obtained for use in the
12
      case.” (L.R. 54.1(b)(3).) Deposition transcripts need not be introduced in evidence
13
      or used at trial so long as at the time it was taken it could reasonably be expected
14
      that the deposition would be used for trial preparation, rather than mere discovery.
15
            Plaintiff seeks the costs of deposition transcripts as stated in the Bill of Costs
16
      and further detailed herein below. These depositions were necessarily obtained for
17
      use in this case. The following table identifies the deposition costs necessarily and
18
      actually incurred for use in this case, per 28 U.S.C. §1920(2).
19
        DATE                        DEPONENT                                   COST
20
        10/29/18    Justin Pannu (Certified Transcript)                      $1,347.70
21
        4/29/19     Joseph Haynes (Original & Certified                       $852.43
22                  Transcript)
23      04/30/19    Susan Willard-Killen (Original & Certified                $899.94
                    Transcript)
24                  Brent Stanley (Original & Certified Transcript)
        06/05/19                                                             $2,012.21
25                  Mark Willis (Original & Certified Transcript)
        06/27/19                                                             $1,794.70
26
                                                              TOTAL          $6,906.98
27
28
          PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                  COSTS
                                     4             3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7178 Page 5 of 6




 1      C. WITNESS FEES AND MILEAGE/TRAVEL ARE TAXABLE
 2          Costs are taxable for per diem, mileage, subsistence and attendance fees as
 3    provided in 28 U.S.C. §1821 that are paid to witnesses subpoenaed and/or actually
 4    attending the proceeding, if the witness is served with the subpoena within
 5    California or as otherwise authorized by Fed. R. Civ. P. 45(b)(2). Under Local
 6    Rule 54.1(b)(4)(a)(2), such fees are taxable even though the witness attends
 7    voluntarily upon request and is not under subpoena. Local Rule 54.1(b)(4)(c)
 8    provides that witness fees for officers and employees of a corporation if they are
 9    not parties in their individual capacities are taxable. Under 54.1(3)(f), fees for the
10    witness at the taking of a deposition are taxable at the same rate as for attendance
11    at trial. The witness need not be under subpoena. Pursuant to 28 U.S. Code § 1821
12    (c)(1) A witness who travels by common carrier shall be paid for the actual
13    expenses of travel on the basis of the means of transportation reasonably utilized
14    and the distance necessarily traveled to and from such witness’s residence by the
15    shortest practical route in going to and returning from the place of attendance.
16    Such a witness shall utilize a common carrier at the most economical rate
17    reasonably available. A receipt or other evidence of actual cost shall be furnished.
18    The following table identifies the witness fees and travel costs necessarily and
19    actually incurred for use in this case:
20        DATE             WITNESS                 DESCRIPTION                   COST
21        4/29/19       Joseph Haynes       Witness fee & mileage -              $80.00
                                            deposition
22                      Susan Willard-      Witness fee & mileage -
         04/30/19                                                                $80.00
23                      Killen              deposition
24       06/05/19       Brent Stanley       Witness fee - deposition             $40.00
25     2/4 & 2/7/20     Thomas Tatham Witness travel - trial                    $812.80
       2/4 & 2/5/20     Jason         Witness travel - trial                    $155.63
26                      Frankovitz
27                                                                 TOTAL       $1,168.43
28
          PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                  COSTS
                                     5             3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 223-2 Filed 03/04/20 PageID.7179 Page 6 of 6




 1    IV.    CONCLUSION
 2           Plaintiff is presumptively entitled to recover its costs as the prevailing
 3    party. Based on the foregoing and the concurrently filed Bill of Costs, Plaintiff
 4    respectfully requests that it be awarded costs in the amount of $8,782.91.
 5
 6    Respectfully submitted,
 7
      DATED: March 4, 2020                    PANAKOS LAW, APC
 8
 9                                            By: /s/ Aaron D. Sadock
                                              Attorney for Plaintiff
10                                            ENSOURCE INVESTMENTS LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            PLAINTIFF ENSOURCE INVESTMENTS LLC’S MEMORANDUM OF
                                    COSTS
                                       6             3:17-CV-00079-H-LL
